In an action for divorce, defendant appeals from so much of an order of the *642Supreme Court, Westchester County, dated August 21, 1972, as, upon reargument, adhered to the original decision and awarded plaintiff temporary' alimony, child support and a counsel fee;' directed defendant to pay all expenses in connection with maintaining the marital home; and denied his cross motion to compel a sale of the marital home. Order affirmed insofar as appealed from, with $10 costs and disbursements (Bo gut v. Bogut, 38 A D 2d 829). Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.